United States Court of Appeals
                                                                   Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                      June 6, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-41385
                            Summary Calendar



                     UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                 versus

                       ROBERT DWAYNE WALKER,

                                                  Defendant-Appellant.



          Appeal from the United States District Court
                for the Eastern District of Texas
                     USDC No. 1:04-CR-22-ALL


Before JONES, Chief Judge, and SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

          Robert   Dwayne    Walker   appeals   the   sentence    imposed

following his guilty-plea conviction for possession with intent to

distribute five or more grams of cocaine base in violation of

21 U.S.C. § 841(a)(1). Walker argues that the district court erred

in increasing his offense level under U.S.S.G. § 2D1.1(b)(1) and

that the enhancement violated the Supreme Court’s ruling in United

States v. Booker, 543 U.S. 220 (2005).     However, Walker knowingly

and voluntarily waived his appellate rights, the Government seeks

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
to enforce the waiver, Walker’s sentencing claim does not fall

within any of the exceptions to the appeal waiver, and the plain

language of the waiver bars this appeal.     See United States v.

Story, 439 F.3d 226, 230-31 (5th Cir. 2006); United States v. Bond,

414 F.3d 542, 546 (5th Cir. 2005); United States v. McKinney,

406 F.3d 744, 746 (5th Cir. 2005).

          AFFIRMED.




                                2